848 F.2d 184Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmy Glenn FISHER, Petitioner-Appellant,v.Edward W. MURRAY, Director, Department of Corrections;Commonwealth of Virginia, Respondents-Appellees.
No. 87-7740.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 31, 1988.Decided:  May 16, 1988.

Jimmy Glenn Fisher, appellant pro se.
Linwood Theodore Wells, Jr., Assistant Attorney General, for appellees.
Before MURNAGHAN, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Jimmy Glenn Fisher, a Virginia inmate, seeks a certificate of probable cause to appeal the judgment of the district court dismissing his petition for habeas corpus relief brought pursuant to 28 U.S.C. Sec. 2254.  A review of the record and the district court's opinion discloses that an appeal from its order refusing habeas corpus relief would be without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.  Fisher v. Murray, C/A No. 87-337-AM (E.D.Va. Oct. 15, 1987).


2
DISMISSED.